                                                              FILED
Case 1:15-cv-06977-NGG-RER Document 35 Filed 01/09/19 Page 1 of 2 PageID #: 407
                                                                           IN CLERK'S OFFICE
                                                     O/p              U.S. DISTRICT COURT E.D.N.Y

                                                                       ★     JAN 0 9 2019        ^
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                            BROOKLYN OFFICE
                                                         -X
  TAMARA NIKOLAEVA,
                                                                               ORDER

                              Plaintiff,                              15-CV-6977(NGG)(RER)

                -against-


 HOME ATTENDANT SERVICES OF HYDE PARK,

                              Defendant.
                                                        -X
 NICHOLAS G. GARAUFIS,United States District Judge.

        On December 8,2015,Plaintiff TamaraNikolaeva commenced this action against her

 former employer. Defendant Home Attendant Services of Hyde Park, pursuant to the Fair Labor,

 Standards Act,29 U.S.C. § 201 et seq., and New York Labor Law,N.Y. Lab. Law § 190 et seq.

 (Compl.(Dkt. 1).) Defendant failed to answer or otherwise respond to the Complaint,resulting

 in an entry of default on January 19, 2017. (Clerk's Entry of Default(Dkt. 11).) Plaintiff moved

 for defaultjudgment on April 13, 2017. (Mot. for Default J.(Dkt. 12).) The court referred the

 motion to Magistrate Judge Ramon E. Reyes, Jr. for a Report and Recommendation("R&R"),

 and on July 19,2017, Judge Reyes issued an R&R recommending that the court grant Plaintiffs

 motion for a defaultjudgment against Defendant(the "July R&R"). (Apr. 13, 2017, Order

 Referring Mot.; July R&R(Dkt. 15).) On August 14,2017,the court adopted the July R&R,

 granted Plaintiffs motion for defaultjudgment, and awarded Plaintiff $67,757.03 in damages

 plus post-judgment interest. (Aug. 14, 2017, Order(Dkt. 17);     Clerk's J.(Dkt 18).)

        On November 21, 2017, counsel for Defendant filed a notice of appearance and moved to

 stay enforcement ofthe judgment pending Defendant's anticipated motion to set aside the default

 judgment. (Notice of Appearance (Dkt. 21); Mot. to Stay (Dkt. 22).) The court granted



                                                1
Case 1:15-cv-06977-NGG-RER Document 35 Filed 01/09/19 Page 2 of 2 PageID #: 408



 Defendant's application for a stay. (Order(Dkt. 25).) At a pre-motion conference on February

 23,2018,the court granted Defendant leave to move to vacate the defaultjudgment. (Feb. 23,

 2018, Min. Entry.) Defendant's motion to set aside the defaultjudgment pursuant to Federal

 Rules of Civil Procedure 55(c)and 60(b)(the "Motion") was fully briefed on May 11,2018.

 (Mot. to Set Aside J.("Mot.")(Dkt. 31).) The court referred the Motion to Judge Reyes for an

 R&R. (May 29, 2018, Order Referring Mot.)

         On November 16, 2018, Judge Reyes issued an R&R recommending that the court grant

 the Motion and require Defendant to pay Plaintiff $2,100 in attorney's fees "to offset the cost of

 obtaining the defaultjudgment"(the "November R&R"). (Nov. R&R(Dkt. 34) at 7.) No party

 has objected to the November R&R and the time to do so has passed.         Fed. R. Civ. P.

 72(b)(2). The court therefore reviews the November R&R for clear error.         Wider v. Colvin.

 245 F. Supp. 3d 381,385(E.D.N.Y. 2017)("The district court may adopt those portions of a

 report and recommendation to which no timely objections have been made, provided no clear

 error is apparent from the face ofthe record."); see also Porter v. Potter. 219 F. App'x 112,113

 (2d Cir. 2007)(summary order)("[FJailure to object timely to a magistrate's report operates as a

 waiver of any further judicial review ofthe magistrate's decision."(alteration in original)

 (citation and quotation marks omitted)).

        Finding no clear error in the November R&R,the court ADOPTS IN FULL the

 {November R&R(Dkt. 34). Defendant's motion to set aside the defaultjudgment(Dkt. 31)is

 GRANTED. The court AWARDS Plaintiff$2,100 in attorney's fees.

        SO ORDERED.
                                                                      s/Nicholas G. Garaufis

 Dated: Brooklyn, New York                                           NICHOLAS G. GARAUFl
        January 5_,2019                                              United States District Judge
